Name: Commission Directive 97/38/EC of 20 June 1997 amending Annex C to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Council Directive 89/48/EEC (Text with EEA relevance)
 Type: Directive
 Subject Matter: employment;  education;  teaching;  labour market
 Date Published: 1997-07-12

 Avis juridique important|31997L0038Commission Directive 97/38/EC of 20 June 1997 amending Annex C to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Council Directive 89/48/EEC (Text with EEA relevance) Official Journal L 184 , 12/07/1997 P. 0031 - 0032COMMISSION DIRECTIVE 97/38/EC of 20 June 1997 amending Annex C to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Council Directive 89/48/EEC (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (1), as last amended by Commission Directive 95/43/EC (2), and in particular Article 15 thereof,Whereas the government of the United Kingdom has made a reasoned request to remove three of its training courses from Annex C to the Directive;Whereas the United Kingdom has altered its education and training course for medical laboratory scientific officer, with the result that this course now requires three years of higher education and thus comes under Council Directive 89/48/EEC (3); whereas, accordingly, the course of education and training for the profession of medical laboratory scientific officer should no longer be included in Annex C since holders of qualifications obtained under the former regulation and which are covered by Directive 92/51/EEC could, by virtue of Article 1 (a) of Directive 89/48/EEC, apply to be treated in the same way;Whereas the profession of prosthetist is currently not regulated in the United Kingdom;Whereas the profession of probation officer is no longer regulated in the United Kingdom;Whereas the measures provided for by the present directive are in conformity with the opinion given by the Committee established by Article 15 of Council Directive 92/51/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex C to Directive 92/51/EEC is hereby amended as shown in the Annex to this Directive.Article 2 1. Member States shall adopt the laws, regulations and administrative provisions necessary for them to comply with this Directive by 30 September 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures, the latter shall include a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive is addressed to the Member States.Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Done at Brussels, 20 June 1997.For the CommissionMario MONTIMember of the Commission(1) OJ No L 209, 24. 7. 1992, p. 25.(2) OJ No L 184, 3. 8. 1995, p. 21.(3) OJ No L 19, 24. 1. 1989, p. 16.ANNEX Annex C of Directive 92/51/EEC is amended as follows:Under '5. United Kingdom courses accredited as National Vocational Qualifications or Scottish Vocational Qualifications` the following indents are deleted:'- medical laboratory scientific officer,- probation officer,- prosthetist,`.